 

Exhibit 10.3

 

JPMORGAN CHASE BANK, N.A.
J.P. MORGAN SECURITIES LLC
383 Madison Avenue
New York, New York  10179

 

March 8, 2013

 

Senior Revolving Credit Facility
Amendment Commitment Letter

 

Griffon Corporation

712 Fifth Avenue, 18th Floor

New York, New York 10019

 

Attention: Douglas J. Wetmore

 

Ladies and Gentlemen:

 

You have advised J.P. Morgan Securities LLC (“JPMorgan”) and JPMorgan Chase
Bank, N.A. (“JPMorgan Chase Bank”; together with JPMorgan, the “Commitment
Parties”) that you wish to amend (the “Amendment”) your Credit Agreement, dated
as of March 18, 2011 (the “Existing Credit Agreement”), among Griffon
Corporation (“you” or the “Borrower”), the lenders party thereto and JPMorgan
Chase Bank, as administrative agent, and seek an increase in the revolving
credit facility available thereunder (such increased facility, the “Revolving
Credit Facility”). You have requested that JPMorgan agree to structure, arrange
and syndicate the Revolving Credit Facility and that JPMorgan Chase Bank commit
to provide a portion of the Revolving Credit Facility and to serve as
administrative agent for the Revolving Credit Facility. You have also requested
that JPMorgan agree to structure and arrange the Amendment (it being understood
that the Amendment may be structured as an amendment and restatement of the
Existing Credit Agreement).

 

JPMorgan is pleased to advise you that it is willing to act as the sole lead
arranger and sole bookrunner for the Revolving Credit Facility and to arrange
the Amendment.

 

Furthermore, JPMorgan Chase Bank is pleased to advise you of (a) its commitment
to provide up to $50,000,000 of the Revolving Credit Facility and (b) its
agreement, together with JPMorgan, (i) to use commercially reasonable efforts to
assemble a syndicate of Lenders (as defined below) to provide the balance of the
necessary commitments for the Revolving Credit Facility, in each case upon the
terms and subject to the conditions set forth or referred to in this Commitment
Letter (the “Commitment Letter”) and in the Summary of Terms and Conditions
attached hereto as Exhibit A (the “Term Sheet”) and (ii) to arrange the
Amendment on terms and conditions to be agreed. It is a condition to JPMorgan
Chase Bank’s commitment hereunder that the portion of the Revolving Credit
Facility not being provided by

1



JPMorgan Chase Bank in respect of the Revolving Credit Facility shall be
provided by the other Lenders.

 

It is agreed that JPMorgan will act as the sole lead arranger and sole
bookrunner in respect of the Revolving Credit Facility and the Amendment (in
such capacities, the “Lead Arranger”), and that JPMorgan Chase Bank will act as
the sole administrative agent in respect of the Revolving Credit Facility. You
agree that, as a condition to the commitments and agreements hereunder, no other
agents, co-agents, arrangers or bookrunners will be appointed, no other titles
will be awarded and no compensation (other than that expressly contemplated by
the Term Sheet and the Fee Letter referred to below) will be paid in connection
with the Revolving Credit Facility or the Amendment unless you and we shall so
agree; provided that you shall have the right to appoint other agents or
co-agents with our consent (not to be unreasonably withheld), it being
understood and agreed that no such agent or co-agent shall receive greater
economics with respect to the Revolving Credit Facility than the Commitment
Parties.

 

We intend to syndicate the Revolving Credit Facility (including, in our
discretion, all or part of JPMorgan Chase Bank’s commitment hereunder) to a
group of lenders (together with JPMorgan Chase Bank, the “Lenders”) identified
by us in consultation with you. We intend to promptly commence syndication
efforts as well as our efforts to arrange the Amendment, and you agree actively
to assist us in completing a syndication reasonably satisfactory to us and in
soliciting the approvals required for the Amendment. Such assistance shall
include (a) your using commercially reasonable efforts to ensure that the
syndication and solicitation efforts benefit materially from the existing
banking relationships of the Borrower and its subsidiaries, (b) direct contact
between senior management and advisors of the Borrower and its subsidiaries and
the proposed Lenders, (c) commercially reasonable assistance from the Borrower
in the preparation of materials to be used in connection with the syndication
and (d) the attendance, with us and senior management and the Borrower, at one
or more meetings of prospective Lenders. You also agree to provide us with
reasonable prior notice of the syndication of any credit facility in connection
with any other financing of the Borrower or its domestic subsidiaries and, upon
our request, to coordinate the syndication of such credit facility with the
syndication of the Revolving Credit Facility.

 

JPMorgan, in its capacity as Lead Arranger, will manage, in consultation with
you, all aspects of the syndication of the Revolving Credit Facility and the
solicitation of the approvals required for the Amendment, including decisions as
to the selection of institutions to be approached and when they will be
approached, when their commitments will be accepted, which institutions will
participate, the allocation of the commitments among the Lenders and the amount
and distribution of fees among the Lenders. In its capacity as Lead Arranger,
JPMorgan will have no responsibility other than to arrange the syndication of
the Revolving Credit Facility and the approval of the Amendment as set forth
herein and in no event shall be subject to any fiduciary or other implied
duties. Additionally, you acknowledge and agree that, as Lead Arranger, JPMorgan
is not advising you as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction. You shall consult with your own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Lead Arranger shall have no responsibility or liability to you with respect
thereto.

 

To assist us in our syndication and solicitation efforts, you agree promptly to
prepare and provide to us all information with respect to the Borrower and its
subsidiaries and the other transactions contemplated hereby, including all
financial information and projections (the “Projections”), as we may reasonably
request in connection with the arrangement and syndication

2



of the Revolving Credit Facility and the arrangement of the Amendment. You
hereby represent and covenant that (a) all written information (including, to
your knowledge, any information of a general or industry nature) other than the
Projections (the “Information”) that has been or will be made available to us by
you or any of your representatives is or will be, taken as a whole when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (b) the Projections that have been or will be made
available to us by you or any of your representatives have been or will be
prepared in good faith based upon assumptions that are believed by you to be
reasonable at the time made, it being understood that the actual results may
vary from the results projected therein. You understand that in arranging and
syndicating the Revolving Credit Facility and the Amendment we may use and rely
on the Information and Projections without independent verification thereof.

 

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to cause to be paid the nonrefundable fees described in the
Fee Letter dated the date hereof and delivered herewith (the “Fee Letter”).

 

Each Commitment Party’s commitments and agreements hereunder are subject to (a)
there not occurring or becoming known to such Commitment Party any event,
development or circumstance since September 30, 2012 that has had or could
reasonably be expected to have a material adverse effect on the business,
assets, property, liabilities, operation or condition (financial or otherwise)
of the Borrower and its subsidiaries, taken as a whole, (b) such Commitment
Party not becoming aware after the date hereof of any information or other
matter (including any matter relating to financial models and underlying
assumptions relating to the Projections) affecting the Borrower or its
subsidiaries that in such Commitment Party’s reasonable judgment is inconsistent
in a material and adverse manner with any such information or other matter
disclosed to such Commitment Party by the Borrower prior to the date hereof, (c)
such Commitment Party’s reasonable satisfaction that prior to and during the
syndication of the Revolving Credit Facility there shall be no competing
offering, placement or arrangement of any debt securities or bank financing by
or on behalf of the Borrower, or any of its domestic subsidiaries, (d) the
closing of the Revolving Credit Facility on or before April 12, 2013 and (e) the
other conditions set forth or referred to in the Term Sheet. The terms and
conditions of the commitments hereunder and of the Revolving Credit Facility are
not limited to those set forth herein and in the Term Sheet; provided, however,
that those matters that are not covered by the provisions hereof and of the Term
Sheet are subject to the approval and agreement of the Commitment Parties and
the Borrower.

 

You agree (a) to indemnify and hold harmless the Commitment Parties, their
affiliates and their respective directors, employees, advisors, and agents
(each, an “indemnified person”) from and against any and all losses, claims,
damages and liabilities to which any such indemnified person may become subject
arising out of or in connection with this Commitment Letter, the Revolving
Credit Facility, the use of the proceeds thereof, the Amendment or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto, and to reimburse each indemnified person upon demand for any legal or
other expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses to the
extent they are found by a final, non-appealable judgment of a court to arise
from the willful misconduct or gross negligence of such indemnified person, and
(b) to reimburse each Commitment Party and its affiliates on demand for all
out-of-pocket reasonable, documented

3



expenses (including due diligence expenses, syndication expenses, consultant’s
fees and expenses, travel expenses, and reasonable fees, charges and
disbursements of counsel) incurred in connection with the Revolving Credit
Facility, the Amendment and any related documentation (including this Commitment
Letter and the definitive financing documentation) or the administration,
amendment, modification or waiver thereof. No indemnified person shall be liable
for any damages arising from the use by others of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a
final, non-appealable judgment of a court to arise from the gross negligence or
willful misconduct of such indemnified person or such indemnified person’s
affiliates, directors, employees, advisors or agents or for any special,
indirect, consequential or punitive damages in connection with the Revolving
Credit Facility or the Amendment.

 

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein and otherwise. No Commitment Party will use confidential information
obtained from you by virtue of the transactions contemplated hereby or its other
relationships with you in connection with the performance by such Commitment
Party of services for other companies, and no Commitment Party will furnish any
such information to other companies. You also acknowledge that no Commitment
Party has any obligation to use in connection with the transactions contemplated
hereby, or to furnish to you, confidential information obtained from other
companies. You further acknowledge that JPMorgan is a full service securities
firm and JPMorgan may from time to time effect transactions, for its own or its
affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of the Borrower and its affiliates
and of other companies that may be the subject of the transactions contemplated
by this Commitment Letter.

 

Each Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded such Commitment Party hereunder.

 

Notwithstanding the two immediately preceding paragraphs, JPMorgan acknowledges
the terms and conditions contained in the letter agreement entered into on March
7, 2013, between you and JPMorgan (the “NDA”) and agrees that nothing in this
Commitment Letter shall supersede or render inapplicable the NDA, and JPMorgan
reaffirms its obligations to comply with the terms and conditions of the NDA.

 

Neither this Commitment Letter nor the Fee Letter shall be assignable by you
without the prior written consent of each Commitment Party (and any purported
assignment without such consent shall be null and void). This Commitment Letter
is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Commitment Party. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

4



This Commitment Letter, the Fee Letter and the NDA are the only agreements that
have been entered into among us with respect to the Revolving Credit Facility
and the Amendment and set forth the entire understanding of the parties with
respect thereto.

 

This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York. You hereby consent to the
exclusive jurisdiction and venue of the state or federal courts located in the
City of New York. Each party hereto irrevocably waives, to the fullest extent
permitted by applicable law, (a) any objection that it may now or hereafter have
to the laying of venue of any such legal proceeding in the state or federal
courts located in the City of New York and (b) any right it may have to a trial
by jury in any suit, action, proceeding, claim or counterclaim brought by or on
behalf of any party related to or arising out of this Commitment Letter, the
Term Sheet, the transactions contemplated hereby or the performance of services
hereunder.

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
(including, without limitation, other potential providers or arrangers of
financing) except (a) to your officers, agents and advisors who are directly
involved in the consideration of this matter or (b) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law (in which
case you agree to inform us promptly thereof), provided, that the foregoing
restrictions shall cease to apply (except in respect of the Fee Letter and its
terms and substance) after this Commitment Letter has been accepted by you.

 

The compensation, reimbursement, indemnification and confidentiality provisions
contained herein and in the Fee Letter and any other provision herein or therein
which by its terms expressly survives the termination of this Commitment Letter
shall remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on March 8, 2013. This offer will
automatically expire at such time if we have not received such executed
counterparts in accordance with the preceding sentence.

5



We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

  Very truly yours,           J.P. MORGAN SECURITIES LLC           By:   /s/
Edward S. Pyne       Name: Edward S. Pyne       Title: Vice President          
  JPMORGAN CHASE BANK, N.A.           By:  /s/ Edmond. F Thompson       Name:
Edmond F. Thompson       Title: Executive Director          

 



Accepted and agreed to as of
the date first written above by:

 

GRIFFON CORPORATION

 

By:   /s/ Thomas D. Gibbons     Name: Thomas D. Gibbons     Title: Treasurer  

 



Griffon Corporation
$225,000,000 Amended and Restated Revolving Credit Facility
Summary of Principal Terms and Conditions

 

Reference is made to the Credit Agreement, dated as of March 18, 2011 (the
“Existing Credit Agreement”), among Griffon Corporation, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, and the proposed
amendments to the Existing Credit Agreement set forth on Annex I (the
“Amendments”). Set forth below is a summary of the terms and conditions for the
Existing Credit Agreement, as amended to reflect the Amendments (the “Amended
Credit Agreement”).1

 



Borrower: Griffon Corporation.     Administrative Agent: JPMorgan Chase Bank,
N.A. (“JPMorgan Chase Bank”).     Lead Arranger: J.P. Morgan Securities LLC.    
Facility: 1. Amount: Revolving credit facility in an aggregate principal amount
of $225 million (the “Revolving Credit Facility”).       2. Use of Proceeds: The
proceeds of loans under the Revolving Credit Facility (the “Revolving Loans”)
shall be utilized for debt repayment, working capital, capital expenditures and
other general corporate purposes.       3. Maturity: The final maturity date of
the Revolving Credit Facility shall be the fifth anniversary of the Closing Date
(the “Revolving Loan Maturity Date”); provided that the Revolving Credit
Facility shall mature on the date that is six months prior to the maturity date
of the Senior Notes unless the Senior Notes shall have been paid in full prior
to that date (other than with the proceeds of indebtedness that matures on or
prior to the date that is 91 days after the Revolving Loan Maturity Date).      
4. Availability: Revolving Loans may be borrowed, repaid and reborrowed on and
after the Closing Date and prior to the Revolving Loan Maturity Date in
accordance with the terms of the Amended Credit Agreement.       5. Letter of
Credit Sublimit: $60 million will be available for the issuance of stand-by and
trade letters of credit in US Dollars and Available Foreign Currencies (as
defined below) in each case, at the Borrower’s option (“Letters of Credit”) by
JPMorgan Chase Bank (or its affiliates) to support obligations of the Borrower
and its subsidiaries. Each Letter of Credit shall expire not later than the
earlier of (a) 12 months after its date of issuance or such longer period of
time as may be agreed by the applicable Issuing Lender

 

1Capitalized terms used but not defined herein have the meanings set forth in
the Existing Credit Agreement.

1



  and (b) the tenth business day prior to the final maturity of the Revolving
Facility; provided that any Letter of Credit may provide for renewal thereof for
additional periods of up to 12 months or such longer period of time as may be
agreed by the applicable Issuing Lender (which in no event shall extend beyond
the date referred to in clause (b) above), except to the extent cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant Issuing Lender. Letter of Credit outstandings will reduce
availability under the Revolving Credit Facility on a dollar-for-dollar basis.  
    6. Swingline Loans: $30 million will be available prior to the Revolving
Loan Maturity Date for swingline loans (the “Swingline Loans” and, together with
Revolving Loans, the “Loans”) to be made by JPMorgan Chase Bank (or its
affiliates) (in such capacity, the “Swingline Lender”) on same-day notice. Any
Swingline Loans will reduce availability under the Revolving Credit Facility on
a dollar-for-dollar basis.       7. Multicurrency Sublimit: $50 million will be
available for loans in Euros and other currencies (all such currencies, the
“Available Foreign Currencies”) agreed to by all the Lenders (“Multicurrency
Loans”). Multicurrency Loans will be made available by all the Lenders on a
ratable basis.

 

Guaranties: Each direct and indirect, existing and future, material domestic
subsidiary of the Borrower (it being understood that (i) with respect to
existing subsidiaries of the Borrower, on the Closing Date (as defined below)
the guarantors will be the same entities that have provided guaranties under the
Existing Credit Agreement and (ii) the terminology that defines what constitutes
a “material domestic subsidiary” in the Existing Credit Agreement shall remain
unchanged in the Amended Credit Agreement) (each, a “Guarantor” and,
collectively, the “Guarantors”), shall provide a guaranty (collectively, the
“Guaranties”) of all amounts owing under the Revolving Credit Facility (the
Borrower and the Guarantors, collectively, the “Loan Parties”).       For the
avoidance of doubt, no non-U.S. subsidiary of the Borrower which is a
“controlled foreign corporation” (within the meaning of Section 957 of the
Internal Revenue Code) (each, a “CFC”) shall be required to provide a Guaranty
or constitute a Guarantor.     Security: All amounts owing under the Revolving
Credit Facility will be secured by a first priority perfected security interest
in substantially all the assets of the Borrower and the Guarantors, except for
those assets as to which the Administrative Agent shall determine in its sole
discretion that the cost of obtaining a security interest therein are excessive
in relation to the value of the security to be afforded thereby, provided that
in no event shall more than 65% of the total outstanding voting

2







  stock of any CFC be required to be pledged.     Optional Commitment
Reductions: The unutilized portion of the total commitments under the Revolving
Credit Facility may from time to time be reduced or terminated by the Borrower
without penalty (other than breakage costs described below in connection with
any prepayment).     Voluntary Prepayments: Voluntary prepayments may be made at
any time on three business days' notice in the case of Eurocurrency Loans, or
one business day's notice in the case of Base Rate Loans (or same day notice in
the case of Swingline Loans), without premium or penalty; provided that
voluntary prepayments of Eurocurrency Loans made on a date other than the last
day of an interest period applicable thereto shall be subject to customary
breakage costs.     Mandatory Repayments: If at any time the outstandings
pursuant to the Revolving Credit Facility (including Letter of Credit
outstandings, Swingline Loans and the US Dollar equivalent of Multicurrency
Loans and Letters of Credit issued in Available Foreign Currencies) exceed the
aggregate commitments with respect thereto, prepayments of Revolving Loans,
Swingline Loans and/or Multicurrency Loans (or the cash collateralization of
Letters of Credit) shall be required in an amount equal to such excess.      
Multicurrency Loans and Letters of Credit issued in Available Foreign Currencies
will be marked-to market to the US Dollar equivalent thereof on a periodic basis
to be agreed. To the extent that the US Dollar equivalent of such exposure
exceeds 105% of the Multicurrency Sublimit, prepayments of Multicurrency Loans
(or the cash collateralization of Letters of Credit issued in Available Foreign
Currencies) shall be required in an amount equal to such excess.       The
commitments under the Revolving Credit Facility will be reduced, as described in
the Existing Credit Agreement, in connection with certain asset dispositions.  
  Interest Rates: At the Borrower's option, Loans may be maintained from time to
time as (x) Base Rate Loans, which shall bear interest at the Base Rate in
effect from time to time plus the Applicable Margin (as defined below) or (y)
Eurocurrency Loans, which shall bear interest at the Eurocurrency Rate (adjusted
for maximum reserves) as determined by the Administrative Agent for the
respective interest period and the applicable currency, plus the Applicable
Margin, provided, that (a) all Swingline Loans shall bear interest based upon
the Base Rate and (b) all Multicurrency Loans shall be Eurocurrency Loans.      
“Applicable Margin” shall mean, (A) for Base Rate Loans, initially 1.25% and
following delivery of financial statements for the first full fiscal quarter
ending after the Closing Date a margin based on the leverage ratio from time to
time, as set forth on the grid below, and (B)

3



  for Eurocurrency Loans, initially 2.25% and following delivery of financial
statements for the first full fiscal quarter ending after the Closing Date a
margin based on the leverage ratio from time to time, as set forth on the grid
below.

 

Leverage
Ratio  Applicable
Margin for
Base Rate
Loans  Applicable
Margin for
Eurocurrency
Loans  Commitment
Fee ≥ 4.50:1.00  1.50%  2.50%  0.40% < 4.50:1.00  1.25%  2.25%  0.35% <
3.50:1.00  1.00%  2.00%  0.30% < 2.50:1.00  0.75%  1.75%  0.25% < 1.50:1.00 
0.50%  1.50%  0.20%


 

  “Base Rate” shall mean the highest  of (x) the rate that the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (y) 1/2 of 1% in excess of the overnight federal funds rate and
(z) the Eurocurrency Rate plus 1.00%.       The Eurocurrency Rate shall be
adjusted for statutory reserve requirements.

 

 

“Base Rate Floor”: None

 

“Eurocurrency Rate Floor”: None

 

Interest periods of 1, 2, 3 and 6 (or if available to all Lenders, 9 and 12
months) shall be available in the case of Eurocurrency Loans.

 

The Revolving Credit Facility shall include customary protective provisions for
such matters as defaulting banks, FATCA indemnity for the Borrower, capital
adequacy, increased costs including as the result of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Basel III, reserves, funding losses,
illegality, and withholding taxes. The Borrower shall have the right to replace
any Lender that (i) charges a material amount in excess of that being charged by
the other Lenders with respect to contingencies described in the immediately
preceding sentence or (ii) does not consent to certain amendments or waivers of
the Revolving Credit Facility which expressly require the consent of such Lender
and which have been approved by the Required Lenders.

 

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of
Eurocurrency Loans shall be payable in arrears at the end of the applicable
interest period and every three months in the case of interest periods in excess
of three months. Interest will also be payable

4



at the time of repayment of any Loans and at maturity.       Upon the occurrence
and during the continuance of a payment default, interest will accrue (i) in the
case of principal on any loan, at a rate of 2.00% per annum plus the rate
otherwise applicable to such loan and (ii) in the case of any other outstanding
amount, at a rate of 2.00% per annum plus the non-default interest rate then
applicable to Base Rate loans, and will be payable on demand.     Commitment
Fee: A commitment fee, at a per annum rate of 0.35% on the daily undrawn portion
of the commitments of each Lender under the Revolving Credit Facility, will
commence accruing on the Closing Date and will be payable quarterly in arrears.
Following delivery of financial statements for the first full fiscal quarter
ending after the Closing Date, the commitment fee rate will be determined based
on the leverage ratio from time to time, as set forth on the grid above.      
Letter of Credit Fees: A letter of credit fee equal to the Applicable Margin for
Loans maintained as Eurocurrency Loans on the outstanding stated amount of
Letters of Credit (the “Letter of Credit Fee”) to be shared proportionately by
the Lenders under the Revolving Credit Facility in accordance with their
participation in the respective Letter of Credit, and a facing fee of 1/8% per
annum (but in no event less than $250 per annum for each Letter of Credit) (the
“Facing Fee”) to be paid to the issuer of each Letter of Credit for its own
account, in each case calculated on the aggregate stated amount of all Letters
of Credit for the stated duration thereof.  Letter of Credit Fees and Facing
Fees shall be payable quarterly in arrears.       Incremental Commitments: The
Amended Credit Agreement shall permit the Borrower to increase commitments under
the Revolving Credit Facility by up to $75 million; provided that (a) no lender
shall be required to provide such increased commitments, (b) no Default shall
have occurred and be continuing and (c) the representations and warranties set
forth in the Amended Credit Agreement and related loan documents shall be true
and correct in all material respects.     Conditions Precedent: A. The
availability of the Revolving Credit Facility shall be conditioned upon the
prior or concurrent satisfaction of the following conditions precedent (the date
upon which all such conditions precedent shall be satisfied, the “Closing
Date”)2:       (i) The Administrative Agent shall have received the Amended
Credit Agreement executed by the Loan Parties and each lender party thereto.    
  (ii) The Lenders, the Administrative Agent and the Lead Arranger shall have
received all fees required to be paid, and all

 

2   To be discussed whether any amendments to other debt documents will be
needed.



5







  expenses required to be paid for which invoices have been presented, pursuant
to the Commitment Letter and the Fee Letter on or before the Closing Date.      
(iii) The Borrower shall have delivered reasonably satisfactory audited
financial statements of the Borrower for the immediately preceding three fiscal
years.       (iv) The Administrative Agent shall have received a reaffirmation
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, with respect to the existing collateral security and guarantee documents
delivered in connection with the Existing Credit Agreement.       (v) The
Administrative Agent shall have received a legal opinion from counsel to the
Borrower and its subsidiaries, documents and other instruments as are customary
for transactions of this type or as they may reasonably request.       (vi) The
Administrative Agent shall have received amendments to the existing Mortgages in
form and substance reasonably satisfactory to the Administrative Agent and such
title date down endorsements, abstracts and other documents as the
Administrative Agent may reasonably request in respect thereof.  The Borrower
shall have delivered to the Administrative Agent (i) a “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
property covered by the Mortgages and (ii) in the event property covered by the
Mortgages is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, (A) a notice
about special flood hazard area status and flood disaster assistance, duly
executed by the Borrower and (B) evidence of flood insurance, with a financially
sound and reputable insurer, naming the Administrative Agent, as mortgagee, in
an amount and otherwise in form and substance reasonably satisfactory to the
Administrative Agent and evidence of the payment of premiums in respect thereof
in form and substance reasonably satisfactory to the Administrative Agent.      

B. To All Revolving Loans and Letters of Credit

 

(i)      All representations and warranties shall be true and correct in all
material respects on and as of the date of each borrowing of a Loan and each
issuance of a Letter of Credit (although any representations and warranties
which expressly relate to a given date or period shall be required to be true
and correct in all material respects only as of the respective date or for the
respective period, as the case may be);

 

(ii)     No event of default under the Revolving Credit Facility or event which
with the giving of notice or lapse of time or both





6



 

would be an event of default under the Revolving Credit Facility, shall have
occurred and be continuing.

    Documentation:

The Amended Credit Agreement shall contain representations, warranties,
covenants and events of default substantially the same as set forth in the
Existing Credit Agreement (subject to the modifications specified in this Term
Sheet, modifications as a result of changes in law and other modifications as
mutually and reasonably agreed by the Borrower, the Lead Arranger and the
Lenders), including:

    Representations and Warranties:

Substantially the same as set forth in the Existing Credit Agreement and to
include organization; powers; authorization; enforceability; governmental
approvals; no conflicts; financial condition; no material adverse change;
properties; litigation; environmental matters; compliance with laws and
contractual obligations; investment company status; taxes; ERISA; accuracy of
disclosure; margin stock; burdensome agreements; labor matters; security
documents; subsidiaries; solvency; and delivery of certain documents.

    Affirmative Covenants:

Substantially the same as set forth in the Existing Credit Agreement, and to
include delivery of financial statements and other information; notices of
material events, existence; conduct of business; payment of obligations;
maintenance of properties and insurance; books and records; inspection rights;
compliance with laws and contractual obligations; use of proceeds; collateral;
and further assurances.

    Negative Covenants: Substantially the same as set forth in the Existing
Credit Agreement, with the modifications set forth on Annex I, and to include
restrictions on indebtedness (including guarantees); liens; mergers;
dispositions; investments; restricted payments; transactions with affiliates;
restrictive agreements; swap agreements; stock issuances; and modifications of
certain documents.     Financial Covenants. Maximum Consolidated Senior Secured
Leverage Ratio (to be defined as set forth in the Existing Credit Agreement) of
2.50:1.00.     

Maximum Consolidated Leverage Ratio (to be defined as set forth in the Existing
Credit Agreement, but with total debt to be calculated net of unrestricted cash
and cash equivalents of the Loan Parties in excess of $50 million) of 5.00:1.00,
with a step-down to 4.75:1.00 on September 30, 2014 and a step-down to 4.50:1.00
on September 30, 2015; provided that in the event that the Borrower or its
subsidiaries complete a permitted acquisition (a “Material Permitted
Acquisition”) that involves the payment of consideration in excess of $20
million and at least 35% of the consideration therefor is financed by the
incurrence of indebtedness, the pro forma Consolidated Leverage Ratio shall
increase by 0.50x for the 12 months following such permitted acquisition.

 

Minimum Consolidated Interest Coverage Ratio (to be defined as set forth in the
Existing Credit Agreement) of 2.75:1.00.



7



 

Maximum Capital Expenditures of $100 million per fiscal year, with the ability
to carry forward 50% of unused amounts to the next succeeding fiscal year.

 

Minimum Liquidity (to be defined as the sum of (a) unrestricted cash of the Loan
Parties and (b) availability under the Revolving Credit Facility) of $100
million; provided that such minimum Liquidity requirement shall only be in
effect from the date that is six months prior to the maturity of the Borrower’s
4% Convertible Subordinated Debt due 2017 (the “2017 Notes”) until immediately
after payment in full of the 2017 Notes.

 

Events of Default:

Substantially the same as set forth in the Existing Credit Agreement.

 

Assignments:

The Borrower may not assign its rights or obligations under the Revolving Credit
Facility. Any Lender may assign its rights and obligations under the Revolving
Credit Facility, subject (other than if an Event of Default shall have occurred
and be continuing) to the prior written consent of the Borrower (not to be
unreasonably withheld) and the Administrative Agent (not to be unreasonably
withheld); provided that no consent of Borrower shall be required for an
assignment to an existing Lender, an affiliate of an existing Lender or an
approved fund. The Borrower will be deemed to have given its consent if no
express refusal is received within 5 business days after notice is received by
the Borrower. The minimum assignment amount shall be $5 million, in each case
unless otherwise agreed by the Borrower and the Administrative Agent. The
Administrative Agent shall receive a processing and recordation fee of $3,500
from the relevant assignor in connection with all assignments. In addition, each
Lender may sell participations in all or a portion of its loans and commitments
under one or more of the Revolving Credit Facility; provided that no purchaser
of a participation shall have the right to exercise or to cause the selling
Lender to exercise voting rights in respect of the Revolving Credit Facility
(except as to certain basic issues).

 

Waivers and Amendments: Substantially the same as set forth in the Existing
Credit Agreement.     Indemnification:

The documentation for the Revolving Credit Facility will contain customary
indemnities for the Administrative Agent and the Lenders, in each case other
than as a result of such person’s gross negligence or willful misconduct.

   

Governing Law and Forum:

New York.     Counsel to the
Administrative Agent
and Lead Arranger: Simpson Thacher & Bartlett LLP.

8



ANNEX I

 

The Existing Credit Agreement shall be modified as follows:

 

1.The definition of “Permitted Acquisitions” set forth in the Existing Credit
Agreement shall be amended to permit unlimited acquisitions provided that, after
giving pro forma effect to such acquisition, the Borrower is, after taking into
account the increase in maximum pro forma Consolidated Leverage Ratio in the
case of a Material Permitted Acquisition, in compliance with the financial
maintenance covenants (it being understood that the sublimits on acquisitions of
foreign subsidiaries shall remain unchanged).

 

2.Clause (A) of Section 7.01(xxi) of the Existing Credit Agreement shall be
amended to permit the incurrence of unsecured Indebtedness so long as, after
giving effect to the incurrence of such Indebtedness, the Consolidated Leverage
Ratio is 0.50x less than otherwise required by the Consolidated Leverage Ratio
maintenance covenant.

 

3.Section 7.07 of the Existing Credit Agreement shall be amended to permit (in
addition to the payment of other Restricted Payments permitted by the Existing
Credit Agreement):

 

(a)Restricted Payments in an aggregate amount not to exceed $25 million in any
fiscal year so long as (i) no event of default shall be continuing or would
result therefrom and (ii) after giving effect to such Restricted Payment, the
Borrower has Liquidity of at least $100 million; and

 

(b)an additional one-time Restricted Payment in an aggregate amount not to
exceed $50 million, within 90 days of the Closing Date so long as (i) no event
of default shall be continuing or would result therefrom and (ii) after giving
effect to such Restricted Payment, the Borrower has Liquidity of at least $100
million.

 

4.All covenant baskets will be reset, with existing usage of such baskets to be
scheduled, such that the full amount of each basket will be available for future
transactions.

 

5.Any change in GAAP occurring after the Closing Date that would require
operating leases to be treated as capital leases shall be disregarded for the
purposes of determining Indebtedness and any financial ratio or compliance
requirement contained in any Loan Document.

 